DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 03/14/2022.
Currently claims 1 and 3-20 are pending in the application.

Election/Restriction
Applicant amended claim 1 that includes limitation of claim 2 to make claim 1 having unity of invention. Then the applicant elects without traverse an invention that covers claims 1 and 3-20 in the reply filed on 03/14/2022. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2020 and 01/27/2022 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Minor Objections
Drawing
	The drawings are objected to because of the following informalities:  
1. Figures 1-2 and 8 are objected to as 11-12 and 71-74 are pointed to lines. It is unclear if they are pointed to lines or the elements inside. 
The first connection lines 21 ([0059]) are not annotated on Fig. 2.
2. Figure 3 is objected to since the second connection lines 51 ([0072]) are not annotated on Fig. 3.
3. Figures 10 and 11 are objected to as VDD pointing to a line. It is unclear if it is pointed to the line or the elements inside.
4. The examiner recommends a few three-dimensional drawings to indicate clearly various power and connection lines.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 10, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0061893 A1 (Kwon) and further in view of US 2017/0062408 A (Chung).
Regarding claim 1, Kwon discloses, an array substrate, comprising: a first fan-out area (as annotated on Fig. 2) (Fig. 2; [0049] – [0052]); 


    PNG
    media_image1.png
    613
    574
    media_image1.png
    Greyscale

a plurality of first power lines (PL, left; driving power lines; Fig. 3; [0051]) connecting with the power line (CPL1; first common driving power lines; Fig. 3; [0051]) within the first fan-out area (on top); and 
a plurality of second power lines (PL, right) connecting with the power line (CPL2; second common driving power lines; Fig. 3; [0051]) within the second fan-out area (at the bottom); 

    PNG
    media_image2.png
    370
    402
    media_image2.png
    Greyscale

wherein the first power lines (PL, left) and the second power lines (PL, right) are disposed in parallel to each other and staggered (by a spatial separation by virtue of being parallel to each other) within a display area (center; Fig. 3; [0054]) and 
wherein at least one of the first power lines (PL, left) connects with one of the second power lines (PL, right) adjacent to the first power lines (PL, left) (Fig. 3; [0054]).
Note:  The first power lines (PL, left) connects with one of the second power lines (PL, right) through CPL1 or CPL2 and they are both adjacent to first power lines (PL, left). Thus, Kwon teaches the limitation.
But Kwon fails to teach explicitly, wherein the array substrate further includes a first anti-static area located between the first fan-out area and the display area, and the first anti-static area has a plurality of first connection 
However, in analogous art, Chung discloses, wherein the array substrate further includes a first anti-static area (ESD; Fig. 6; [0084]) located between the first fan-out area (F0) and the display area (DA) (Fig. 6; [0083] – [0085]), 

    PNG
    media_image3.png
    785
    499
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon and Chung before him/her, to modify the teachings of an array substrate with plurality of fan-out area as taught by Kwon and to include the teachings of ESD devices between display area and the fan-out area as taught by Chung since ESD devices are required in a array In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Chung regarding the ESD devices, the combination of Kwon and Chung teaches, the first anti-static area (ESD; teaching from Chung) has a plurality of first connection lines (126; first common line, there should be plurality of lines 126 in third direction of Fig. 6; [0087]; teaching from Chung) through which the first power lines (CPL1; Kwon Reference) connect with the second power lines (CPL2; Kwon Reference). 
Note: Chung teaches in para. [0087] that the first common line 126 may transmit the first global signal GS1 received from the first pad 122 in the pixel row direction (e.g., in the first direction). Thus, with broadest reasonable interpretation, considering power lines as a global signal, first connection lines may transmit power and perhaps connect the first power lines with the second power lines. Thus, the above limitation recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Kwon Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 4, the combination of Kwon and Chung teaches, the array substrate according to claim 1, wherein the first anti-static area (ESD; teaching from Chung) further has a plurality of second connection lines (146; second common line, there should be plurality of lines 146 in third direction of Fig. 6; [0087]; teaching from Chung), 
But the combination of Kwon and Chung fails to teach explicitly, the first power lines connect with the second power lines through the first connection lines and the second connection lines.
However, the above limitation recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Kwon as modified by Chung is capable of connecting the first power lines with the second power lines through the first connection lines and the second connection lines. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 7, the combination of Kwon and Chung teaches, the array substrate according to claim 1, wherein the first anti-static area (ESD; teaching from Chung) further has third connection lines (166A; third common line; Fig. 8; [0105]; the examiner considers it as same embodiment with an added connection for intended use; teaching from Chung), 
But the combination of Kwon and Chung fails to teach explicitly, the first power lines connect with two of the second power lines adjacent to the first power lines through the third connection lines.
However, the above limitation recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The combination of Kwon and Chung teaches first power lines, multiple second power lines and third connection lines. The device of Kwon as modified by Chung is capable of connecting the first power lines with the two second power lines adjacent to the first power lines through the third connection lines. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus, the limitation is considered taught by the prior arts Kwon Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 10, the combination of Kwon and Chung teaches, the array substrate according to claim 1, wherein the array substrate further includes a second anti-static area (a second set of ESD similar to first set; Fig. 6; [0084]; Chung Reference) located between the second fan-out area (F0; similar to Kwon’s annotated Fig. 2) and the display area (DA) (Fig. 6; [0083] – [0085]; Chung Reference); See 103 rationale in claim 1.

    PNG
    media_image3.png
    785
    499
    media_image3.png
    Greyscale

With the teaching of Chung regarding the second set of ESD devices, the combination of Kwon and Chung teaches, the second anti-static area (ESD; teaching 
Note: The above limitation recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Kwon as modified by Chung is capable of connecting the first power lines with the second power lines through the fourth connection lines. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus, the limitation is considered taught by the prior arts Kwon and Chung. See MPEP 2114 (II). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 12, the combination of Kwon and Chung teaches, the array substrate according to claim 10, wherein the second anti-static area (a second set of ESD; teaching from Chung) further has a plurality of fifth connection lines (a duplicate of 146 for the second set of ESD; second common line, there should be plurality of lines 146 in third direction of Fig. 6; [0087]; teaching from Chung), 
But the combination of Kwon and Chung fails to teach explicitly, the first power lines connect with the second power lines through the fourth connection lines and the fifth connection lines.
However, the above limitation recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Kwon as modified by Chung is capable of connecting the first power lines with the second power lines through the fourth connection lines and the fifth connection lines. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus, the limitation is considered taught by the prior arts Kwon and Chung. See MPEP 2114 (II). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 15, the combination of Kwon and Chung teaches, the array substrate according to claim 10, wherein the second anti-static area (a second set of ESD similar to first set; teaching from Chung) further has sixth connection lines (a duplicate of 166A; third common line; Fig. 8; [0105]; the examiner considers it as same embodiment with an added connection for intended use; teaching from Chung), 
But the combination of Kwon and Chung fails to teach explicitly, the first power lines connect with two of the second power lines adjacent to the first power lines through the sixth connection lines.
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 18, the combination of Kwon and Chung teaches, a display panel, comprising an array substrate (110; display panel; Fig. 2; [0049]) according to claim 1. See rejection of claim 1.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Chung as applied to claim 1 and further in view of US 2017/0358603 A1 (Choi).
Regarding claim 3, the combination of Kwon and Chung teaches, data signals (DATA; this is also a connection line that transfers data to a 

    PNG
    media_image4.png
    555
    527
    media_image4.png
    Greyscale

But the combination of Kwon and Chung fails to teach explicitly, the array substrate according to claim 1, wherein the first connection lines are formed by patterning a source-drain layer.  
However, in analogous art, Choi discloses, wherein the first connection lines (as annotated on Fig. 7) are formed by patterning a source-drain layer (Fig. 7; [0086]).  

    PNG
    media_image5.png
    426
    709
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Chung and Choi before him/her, to modify the teachings of an array substrate with plurality of connection lines to connect various elements as taught by Kwon and to include the teachings of connection lines being formed by patterning a source-drain layer as taught by Choi since this is a conventional manufacturing technique of a thin-film transistor and its interconnects ([0086] – [0092]). Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Choi while forming an array substrate of Kwon. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Chung as applied to claim 4 and further in view of US 2020/0075640 A1 (Song).
Regarding claim 5, the combination of Kwon and Chung teaches, the second connection lines (146; Chung Reference) but fails to teach explicitly, the array substrate according to claim 4, wherein the second connection lines are formed by patterning a gate electrode layer.  
However, in analogous art, Song discloses, the array substrate according to claim 4, wherein the second connection lines (130) are formed by patterning a gate electrode layer (gate metal layer) (Fig. 2A; [0044]).  

    PNG
    media_image6.png
    519
    410
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Chung and Song before him/her, to modify the teachings of an array substrate with plurality of connection lines to connect various elements as taught by Kwon and to include the In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Chung as applied to claim 4 and further in view of US 2017/0168617 A1 (Qu).
Regarding claim 6, the combination of Kwon and Chung teaches, the second connection lines (146; Chung Reference) but fails to teach explicitly, the array substrate according to claim 4, wherein the second connection lines are formed by patterning a pixel electrode.  
However, in analogous art, Qu discloses, the array substrate according to claim 4, wherein the second connection lines (11; first connection lines) are formed by patterning a pixel electrode (7; pixel electrode) (Figures 2 and 3; [0072] – [0073]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Chung and In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Chung as applied to claim 7 and further in view of US 2020/0075640 A1 (Song).
Regarding claim 8, the combination of Kwon and Chung teaches, the third connection lines (166A; Chung Reference) but fails to teach explicitly, the array substrate according to claim 4, wherein the third connection lines are formed by patterning a gate electrode layer.  
However, in analogous art, Song discloses, the array substrate according to claim 7, wherein the third connection lines (130) are formed by patterning a gate electrode layer (gate metal layer) (Fig. 2A; [0044]).  

    PNG
    media_image6.png
    519
    410
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Chung and Song before him/her, to modify the teachings of an array substrate with plurality of connection lines to connect various elements as taught by Kwon and to include the teachings of connection lines being formed by patterning a gate electrode layer as taught by Song since this is a conventional manufacturing technique to pattern connection lines using the corresponding layer of the manufacturing step ([0044]). Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Song while forming an array substrate of Kwon. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Chung as applied to claim 7 and further in view of US 2017/0168617 A1 (Qu).
Regarding claim 9, the combination of Kwon and Chung teaches, the third connection lines (166A; Chung Reference) but fails to teach explicitly, the array substrate according to claim 4, wherein the second connection lines are formed by patterning a pixel electrode.  
However, in analogous art, Qu discloses, the array substrate according to claim 7, wherein the third connection lines (11; first connection lines) are formed by patterning a pixel electrode (7; pixel electrode) (Figures 2 and 3; [0072] – [0073]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Chung and Qu before him/her, to modify the teachings of an array substrate with plurality of connection lines to connect various elements as taught by Kwon and to include the teachings of connection lines being formed by patterning a pixel electrode as taught by Qu since this is a conventional manufacturing technique to pattern connection lines using the corresponding layer of the manufacturing step. Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Qu while forming an array substrate of Kwon. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Chung as applied to claim 10 and further in view of US 2017/0358603 A1 (Choi).
Regarding claim 11, the combination of Kwon and Chung teaches, data signals (DATA; this is also a connection line that transfers data to a device; Fig. 5; [0077]; Chung Reference) connected to source/drain of transistor M1 (Fig. 5; [0077]; Chung Reference).  

    PNG
    media_image4.png
    555
    527
    media_image4.png
    Greyscale

But the combination of Kwon and Chung fails to teach explicitly, the array substrate according to claim 10, wherein the fourth connection lines are formed by patterning a source-drain layer.  
However, in analogous art, Choi discloses, wherein the fourth connection lines (a duplicate of first connection line as annotated on Fig. 7) are formed by patterning a source-drain layer (Fig. 7; [0086]).  

    PNG
    media_image5.png
    426
    709
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Chung and Choi before him/her, to modify the teachings of an array substrate with plurality of connection lines to connect various elements as taught by Kwon and to include the teachings of connection lines being formed by patterning a source-drain layer as taught by Choi since this is a conventional manufacturing technique of a thin-film transistor and its interconnects ([0086] – [0092]). Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Choi while forming an array substrate of Kwon. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Chung as applied to claim 12 and further in view of US 2020/0075640 A1 (Song).
Regarding claim 13, the combination of Kwon and Chung teaches, the second connection lines (a duplicate of 146 for the second set of ESD; Chung Reference) but fails to teach explicitly, the array substrate according to claim 12, wherein the fifth connection lines are formed by patterning a gate electrode layer.  
However, in analogous art, Song discloses, the array substrate according to claim 12, wherein the fifth connection lines (130) are formed by patterning a gate electrode layer (gate metal layer) (Fig. 2A; [0044]).  

    PNG
    media_image6.png
    519
    410
    media_image6.png
    Greyscale

In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Chung as applied to claim 12 and further in view of US 2017/0168617 A1 (Qu).
Regarding claim 14, the combination of Kwon and Chung teaches, the fifth connection lines (a duplicate of 146 for the second set of ESD; Chung Reference) but fails to teach explicitly, the array substrate according to claim 12, wherein the fifth connection lines are formed by patterning a pixel electrode.  
However, in analogous art, Qu discloses, the array substrate according to claim 12, wherein the fifth connection lines (11; first connection lines) are formed by patterning a pixel electrode (7; pixel electrode) (Figures 2 and 3; [0072] – [0073]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Chung and Qu before him/her, to modify the teachings of an array substrate with plurality of connection lines to connect various elements as taught by Kwon and to include the teachings of connection lines being formed by patterning a pixel electrode as taught by Qu since this is a conventional manufacturing technique to pattern connection lines using the corresponding layer of the manufacturing step. Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Qu while forming an array substrate of Kwon. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Chung as applied to claim 15 and further in view of US 2020/0075640 A1 (Song).
Regarding claim 16, the combination of Kwon and Chung teaches, the sixth connection lines (a duplicate of 166A; third common line; Fig. 8; [0105]; Chung Reference) but fails to teach explicitly, the array substrate according to claim 15, wherein the sixth connection lines are formed by patterning a gate electrode layer.  
However, in analogous art, Song discloses, the array substrate according to claim 15, wherein the sixth connection lines (130) are formed by patterning a gate electrode layer (gate metal layer) (Fig. 2A; [0044]).  

    PNG
    media_image6.png
    519
    410
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Chung and Song before him/her, to modify the teachings of an array substrate with plurality of In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Chung as applied to claim 15 and further in view of US 2017/0168617 A1 (Qu).
Regarding claim 17, the combination of Kwon and Chung teaches, the sixth connection lines (a duplicate of 166A; third common line; Fig. 8; [0105]; Chung Reference) but fails to teach explicitly, the array substrate according to claim 15, wherein the sixth connection lines are formed by patterning a pixel electrode.  
However, in analogous art, Qu discloses, the array substrate according to claim 15, wherein the sixth connection lines (11; first connection lines) are formed by patterning a pixel electrode (7; pixel electrode) (Figures 2 and 3; [0072] – [0073]).  
In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Chung as applied to claim 18 and further in view of US 2017/0358603 A1 (Choi).
Regarding claim 19, Kwon discloses, the display panel according to claim 18, wherein the display panel is an organic light emitting diode (OLED) display panel (Fig. 2; [0058]) 
But the combination of Kwon and Chung fails to teach explicitly, the OLED display panel comprising: 

an encapsulation layer disposed on the light emitting function layer.  
However, in analogous art, Choi discloses, the OLED display panel (Fig. 2; [0058] – [0060]) comprising: 
a light emitting function layer (150; light emitting structure; Fig. 2; [0069]) disposed on the array substrate (100; base substrate; Fig. 2; [0060]) and 
an encapsulation layer (encapsulation layer disposed between the opposite electrode EL2 and the sealing substrate 160; Fig. 2; [0071]) disposed on the light emitting function layer (150).  

    PNG
    media_image7.png
    356
    530
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Chung and Choi before him/her, to modify the teachings of a display panel as taught by Kwon and to include the teachings of a display panel with light emitting function layer disposed on the array substrate and an encapsulation layer over the light emitting function layer as taught by Choi since these internal elements are the required elements of the display panel for the proper function of the display panel. Absent this important teaching in In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Chung as applied to claim 18 and further in view of US 2021/0373393 A1 (Yang).
Regarding claim 20, the combination of Kwon and Chung fails to teach explicitly, the display panel according to claim 18, wherein the display panel is a liquid crystal display panel comprising: a color filter substrate disposed opposite to the array substrate; a liquid crystal layer disposed between the array substrate and the color filter substrate.  
However, in analogous art, Yang discloses, the display panel according to claim 18, wherein the display panel (10) is a liquid crystal display panel (Fig. 5; [0052]) comprising: 
a color filter substrate (300) disposed opposite to the array substrate (100) (Fig. 5; [0052]); 
a liquid crystal layer (500) disposed between the array substrate (100) and the color filter substrate (300) (Fig. 5; [0052]).  

    PNG
    media_image8.png
    334
    622
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kwon, Chung and Yang before him/her, to modify the teachings of a display panel as taught by Kwon and to include the teachings of a display panel with liquid crystal layer disposed between the array substrate and the color filter substrate as taught by Yang since this particular arrangement provides enhanced display effect of the liquid crystal display device and the qualified rate of products ([0004]). Absent this important teaching in Kwon, a person with ordinary skill in the art would be motivated to reach out to Yang while forming a display panel of Kwon. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2018/0337226 A1 (Liu) – A display panel is disclosed including a substrate, and data fan-out lines and a power supply fan-out line arranged in a step region of the substrate. An orthographic projection of an overlapping region between the power supply fan-out line and the encapsulating region on the substrate is non-overlapping with an orthographic projection of an overlapping region between each of the data fan-out lines and the encapsulating region on the substrate, thereby reducing the encapsulating failure of the sealant due to a common overlapping region of the to data fan-out lines and the power supply fan-out line in the encapsulating region, and improving the reliability of the display panel.
2. US 10,912,215 B2 (Lee) - A display device is disclosed including a display panel including a plurality of pixels, a second driving circuit that applies a gate signal to the plurality of pixels, and a first connecting member connected to the display panel on a first edge of the display panel. The first connecting member includes a control signal wiring connected to the second driving circuit. The display device further includes a flexible printed circuit board (FPCB) connected to the display panel on a second edge of the display panel.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/22/2022